Citation Nr: 1231809	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  05-14 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability due to head trauma. 

2.  Entitlement to service connection for headaches due to head trauma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel





INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In January 2009 and January 2011, the Board remanded the claims on appeal for further development.  Unfortunately, additional development is needed before a decision can be made.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a psychiatric disability as well as a disorder manifested by headaches.  He claims that both disorders are the result of head trauma sustained in service.  

A review of the Veteran's service treatment records reveals that he struck the left occipital region of his head, rendering him unconscious for 10 to 15 minutes, after falling from the flight deck onto a starboard catwalk in October 1976.  He was diagnosed as having a laceration of the left orbital area with concussion.  However, he was evaluated as normal neurologically.  

With respect to the issue of entitlement to service connection for a psychiatric disability, the Veteran provided a private medical opinion dated in June 2005 which concluded that, "Based on information obtained during this interview, a review of available records, and the results of psychological testing, it is clear that [the Veteran] meets all diagnostic criteria for a mood disorder due to general medical condition (head injury & chronic headaches).  It is our opinion that the veteran's psychiatric condition is directly related to the brain injury that [he] sustained while on active duty."  

Pursuant to the Board's January 2009 remand instructions, the Veteran was afforded a VA mental disorders examination in July 2010, at which time he was diagnosed as having depressive disorder not otherwise specified in partial remission as well as personality disorder not otherwise specified with cluster B features.  However, the VA examiner opined that the Veteran's mild depression was less likely as not related to the head injury sustained in service; rather, the examiner opined that it appeared to be related to his current life circumstances, and that his long history of depression appeared to be related to childhood maltreatment, chemical dependency, and the problem behaviors and situations the Veteran has experienced due to his personality disorder issues.  By attributing the Veteran's "long history of depression," in part, to childhood maltreatment, the examiner seems to suggest that this disability preexisted his period of active duty service.  

However, the Board notes that a review of the Veteran's service treatment records reveals that on his November 1973 Report of Medical History at enlistment, the Veteran indicated that he never suffered from frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  This was supported by his November 1973 Report of Medical Examination, which noted that he was within normal limits both neurologically and psychiatrically.  He was found to be qualified for enlistment at that time.  

The Board notes that VA's duty to assist includes providing the Veteran with a VA examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As there is no medical evidence of a psychiatric diagnosis at the time of the Veteran's enlistment, the presumption of soundness attaches to the Veteran's enlistment in August 1974.  See 38 U.S.C.A. § 1111; see Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where entrance examination was missing, case treated as if the presumption of sound condition attached because Court concluded, "as a matter of law, that the presumption of soundness was rebutted by clear and unmistakable evidence . . .").  As such, there is no preexisting condition prior to his August 1974 enlistment and the VA examiner's opinion premised upon the Veteran's statements of childhood maltreatment and a preexisting psychiatric disorder is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As such, a remand is necessary and the claims file as well as any pertinent records in the Virtual VA system should be sent to the same examiner who performed the July 2010 VA mental disorders examination to take into consideration and comment on the statements regarding psychiatric problems during and since the Veteran's active duty, as well as the June 2005 private physician's opinion that the Veteran's current psychiatric disability is related to the documented in-service head injury in October 1976. 

With respect to the issue of entitlement to service connection for a disorder manifested by headaches, the Veteran sought VA treatment in 2005 for concerns of memory problems and cognitive decline, at which time he complained of intermittent headaches one to two times per week with no visual changes.  Magnetic resonance imaging (MRI) conducted in May 2005 revealed a small hyperdensity in the left temporal lobe which was read as either an artifact or a small infarct.  VA treatment records dated in December 2008 show that the Veteran was afforded a computed tomography (CT) scan after complaining of persistent frontal headaches, at which time "age-indeterminate nasal bone fractures" were discovered.  The Veteran also submitted private correspondence from a private physician dated in December 2008.  In this correspondence, the physician opined that "the medical evidence of record indicates that the veteran sustained a traumatic brain injury with loss of consciousness in 1976 during service.  He reported the development of headaches in 1977 and was subsequently diagnosed with migraine cephalalgia.  Headache is a well-recognized consequence of head injury and can occur in patients after mild, moderate, or severe traumatic brain injury.  Therefore it is at least as likely as not that the veteran's headache syndrome is related to the head injury / traumatic brain injury suffered during service."

Pursuant to the Board's January 2009 remand instructions, the Veteran was afforded a VA neurological disorders examination in July 2010.  However, following an examination of the Veteran, the examiner opined that, "There is no diagnosis because, although there are symptoms, there is no current clinical objective evidence of diagnosable neurological disease or pathology, and no medical record documentation of ongoing evaluation or treatment of chronic headache."  Rather, the examiner opined that, "It is most likely that these symptoms were and are within the range that is normal in the general population and not an indication of diagnosable disease or pathology."    

The July 2010 VA neurological disorders examiner, in finding that there did not appear to be any clinical objective evidence of diagnosable neurological disease or pathology, failed to address the December 2008 diagnosis of migraine cephalalgia.  The Board notes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, the Veteran filed his claim for entitlement to service connection for headaches in June 2003.  As such, this claim must also be remanded for another medical examination and opinion as the July 2010 VA examination report is inadequate.  See, 21 Vet. App. at 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA examination to evaluate his claim for entitlement to service connection for an acquired psychiatric disability, due to in-service head trauma.  A copy of the claims file, any pertinent records in the Virtual VA system, and this REMAND must be made available to the examiner in conjunction with the examination.  The examiner should assume, for the purposes of rendering the medical opinion, that the Veteran's psychiatric disorder(s) did not preexist his initial entrance into active duty in August 1974. 

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, and VA records, the examiner should provide any relevant psychiatric diagnoses pertaining to the claim. 

The examiner should directly address the etiological relationship (e.g,. causation), if any, between the Veteran's currently-diagnosed psychiatric disability(ies) and his period of active duty service, as well as the etiological relationship, if any, between the documented October 1976 in-service head injury and his currently-diagnosed psychiatric disability(ies).  Again, the examiner should assume that the Veteran's psychiatric disorder(s) did not preexist his initial entrance into active duty in August 1974.   

The claims file and any relevant file in the Virtual VA system must be made available to and reviewed by the examiner in conjunction with the examination.  Specifically, the examiner is asked to comment on the June 2005 private physician's opinion that the Veteran's current psychiatric disability is related to the documented in-service head injury in October 1976.  Appropriate testing should be conducted, and the results reviewed, prior to the final opinion.  The examiner should describe all findings in detail and explain the rationale for any conclusions reached. 

It would be helpful if the examiner uses the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The report must be typed.

2.  The Veteran must also be afforded a VA examination to determine the probable etiology of any neurological disorder found, to specifically include the migraine cephalalgia diagnosed in the December 2008 private physician's correspondence.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and any relevant records in the Virtual VA system must be made available to and reviewed by the examiner in conjunction with the examination.  Following a review of the service and post-service medical records, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed neurological disorder, to include the migraine cephalalgia diagnosed in 2008, is related to the Veteran's active duty service, to include the October 1976 head injury.  The examiner must also state whether any diagnosed neurological disorder, to include the migraine cephalalgia diagnosed in 2008, is due to or aggravated by the Veteran's service-connected scar of the left brow with left brow drooping.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  When the development requested has been completed, the claims should be reviewed by the RO on the basis of additional evidence.  If the benefits sought on appeal are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


